Title: To George Washington from Benjamin Hawkins, 27 January 1792
From: Hawkins, Benjamin
To: Washington, George



Sir,
Senate Chamber [Philadelphia] 27th January 1792

I this day drew the attention of the Senate to the evident impropriety in publishing their Executive proceedings. I stated in as strong a point of view as I was capable of, the injustice and impolicy of suffering ourselves to become dupes to the foreign public characters resident at the seat of Government; by detailing in conversation any part of our proceedings.
Our Secretary was imprudently, not intentionally, ordered, in conformity with the usual mode of publishing appointments, to permit the printers to publish this to the Court of Spain.
To remedy which, in future, the Senate have directed that a transcript of their Executive Journal shall be furnished to the President, and that no part thereof be published by their Secretary. I have the honor to be, with perfect respect Sir, Your most Obedt Servt

Benjamin Hawkins.

